Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2008

USA v. Chance A. Jackson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3007




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Chance A. Jackson" (2008). 2008 Decisions. Paper 124.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/124


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-16                                          NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 08-3007
                                     ___________

                          UNITED STATES OF AMERICA

                                          v.

                             CHANCE A. JACKSON,
                                               Appellant
                     ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (E.D. Pa. No. 04-cr-00087-001)
                       District Judge: Honorable Jan E. Dubois
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 26, 2008
         Before:   SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges


                              (Filed: December 11, 2008)
                                      _________

                                       OPINION
                                      _________

PER CURIAM.

             Chance A. Jackson appeals pro se from the District Court’s post-judgment

order denying his motion for transcripts and other documents. We will summarily affirm.

                                           1
See 3d Cir. LAR 27.4 and I.O.P. 10.6

              In May 2005, Jackson pleaded guilty to possession of a firearm by a

convicted felon and possession of cocaine base in violation of 18 U.S.C. § 922(g)(1) and

21 U.S.C. § 844(a), respectively, and the District Court sentenced him to 48 months

imprisonment. Jackson later filed a motion challenging his sentence under 28 U.S.C. §

2255. During that proceeding, the District Court entered an order noting that Jackson had

twice been provided with copies of his entire criminal file with the exception of two

hearing transcripts and directing the Deputy Clerk to provide Jackson with copies of those

transcripts as well. The District Court ultimately denied Jackson’s § 2255 motion on

November 15, 2006. Jackson appealed neither his sentence nor the denial of his § 2255

motion.

              On May 19, 2008, Jackson filed the document at issue here, which again

requested transcripts and the production of “all documents” pertaining to his criminal

proceeding so that he could “produce a substantial and effective appeal.” The District

Court, construing the document as a motion for transcripts and other documents, denied it

as moot by order entered May 21, 2008. Jackson appealed.1

              Although this Court notified Jackson that this appeal would be submitted



   1
     We have jurisdiction under 28 U.S.C. § 1291 because the District Court’s post-
judgment order is effectively final. See Ohntrup v. Firearms Center, Inc., 802 F.2d 676,
678 (3d Cir. 1986). We review the District Court’s denial of a motion for transcripts and
other services at the Government’s expense for abuse of discretion. See United States v.
Roman, 121 F.3d 136, 143 (3d Cir. 1997).

                                             2
for possible summary action, he has provided no response suggesting that his request was

not in fact moot. In addition, we are aware of no authority under which the United States

may be required to pay the cost of transcripts when no proceeding is pending. See United

States v. Horvath, 157 F.3d 131, 133 (2d Cir. 1998) (reviewing authority to the contrary).

See also Walker v. United States, 424 F.2d 278, 279 (5th Cir. 1970) (“A federal prisoner

is not entitled to obtain copies of court records at Government expense for the purpose of

searching the record for possible error.”). Accordingly, we will summarily affirm the

District Court’s order. Jackson’s motion for counsel and motion “for extended law

library privileges until late November 2008,” neither of which raises any substantive

claim or sets forth any conceivable basis for relief, are denied.




                                              3